Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke Asai (EP3076223) in view of Igarashi et al(US20100085727), further in view of Groneborn et al (EP3509170).

Regarding claim 1, Yosuke Asai teaches a head-up display comprising:
a light source unit (111) including a first light source elements emitting lights of a first luminescent color and a plurality of second light source elements respectively emitting lights of a second luminescent color different from the first luminescent color, the first light source element and the plurality of second light source elements being arranged side by side in a first direction (paragraph 16-18) so that the first light source element is arranged between adjacent second light source elements;	
a first lens (112) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 2; paragraph 18);
a diffusion member (114) disposed at a side of the emission surface of the first lens (figure 2; paragraph 123);
a transmission type display device(115; paragraph 14) that includes an incident surface through which the light emitted from the light source unit and transmitted through the first lens (112) and the diffusion member (114) enters, modulates the light with image information by a plurality of color filters, and makes the light emit from an emission surface of the transmission type display device; and
an optical unit (130 and windshield) that projects the light emitted from the transmission type display device (115), 
wherein the first lens changes an optical path of the light emitted from the light source unit,  the lights emitted from the first light source element and the second light source elements are superimposed in a predetermined region on the incident surface of the transmission type display device (see figure 4A or 4B), and wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements enter the diffusion member.
Yosuke Asai teaches the diffusion member receives light from a plurality of light source at different angles depending on a position of at which each light source is positioned (paragraph 33). 
Yosuke Asai fails to specifically disclose the plurality second light source elements emitting lights of a second luminescent color different from the first luminescent color; the first light source element and the plurality of second light source elements being arranged side by side so that the first light source element is arranged between adjacent second light source elements; image information by a plurality of color filters and a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Igarashi et al teaches a light source unit (2a, 50) including a first light source elements (red) emitting lights of a first luminescent color and a plurality of second light source elements(blue) respectively emitting lights of a second luminescent color different from the first luminescent color, the first light source element and the plurality of second light source elements being arranged side by side in a first direction (see figures 1, 3 and 9) so that the first light source element is arranged between adjacent second light source elements (paragraphs 16-18,60,88); and a transmission type display device(3; paragraph 92,98) that includes an incident surface through which the light emitted from the light source unit and transmitted through the diffusion member (23 or 110) enters, modulates the light with image information by a plurality of color filters(37-emitt RGB), and makes the light emit from an emission surface of the transmission type display device. Thus, Igarashi teaches a illumination source with two different color LED emitters providing light to a transmission type display device that include color filters. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features in a compact display since Igarashi teaches it is known illumination back light configuration for a transmission display with a highly reliable illumination source. 
Yosuke Asai-Igarashi combination fails to specifically disclose a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED bar strip corresponds to the design of the diffuser output angular range. Figure 1 illustrates a diffuser designed to provide a diffusing angel greater than incidence angles. Figure 7 also illustrates how the beam overlap. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yosuke Asai-Igarashi combination, as taught by Groneborn et al, to include this feature to provide increased emission cones in a defined field of view. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Diffusive elements provide output light distribution characteristics based on the input light angles and optical design characteristics (grating, roughness) of the diffuser. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 2-5, Yosuke Asai teaches the head up display according to claim 1; however, Yosuke Asai fails to specifically disclose further comprising : at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted (claim 4) or a third display state in which both the first light source element and the second light source element are emitted.
Igarashi teaches using multiple LED illuminations sources (Red and Blue LED’s) simultaneously (claim 2) or alternatively illuminate the transmission display (claims 3 and 4-paragraph 104).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control illumination source for a display to control brightness and display color.
Regarding claim 9, see element 112 and paragraph 42 of Yosuke Asai.
Regarding claim 10, see element 112 and paragraph 20 of Yosuke Asai.
Regarding claim 11, see element 113 and figure 2 of Yosuke Asai.
Regarding claim 12, see element 113 and paragraph 21 of Yosuke Asai.
Regarding claim 13, see figure 41 of Yosuke Asai. And figure 3 of Igarashi.
Regarding claims 17-18, see figure 1 of Yosuke Asai.
Regarding claim 19, see Examiner notes in claim 1. Also see figure 9 of Igarashi.

Claims 1-5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke Asai (EP3287834) in view of Igarashi et al(US20100085727), further in view of Groneborn et al (EP3509170).

Regarding claim 1, Yosuke Asai teaches a head-up display comprising:
a light source unit (111) including a first light source elements emitting lights of a first luminescent color and a plurality of second light source elements respectively emitting lights of a second luminescent color different from the first luminescent color (paragraph 48), the first light source element and the plurality of second light source elements being arranged side by side in a first direction (paragraph 48) so that the first light source element is arranged between adjacent second light source elements;	
a first lens (112) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 2; paragraph 35-36);
a diffusion member (114) disposed at a side of the emission surface of the first lens (figure 2; paragraph 38);
a transmission type display device(115; paragraph 14) that includes an incident surface through which the light emitted from the light source unit and transmitted through the first lens (112) and the diffusion member (114) enters, modulates the light with image information by a plurality of color filters, and makes the light emit from an emission surface of the transmission type display device; and
an optical unit (130 and windshield) that projects the light emitted from the transmission type display device (115), 
wherein the first lens changes an optical path of the light emitted from the light source unit,  the lights emitted from the first light source element and the second light source elements are superimposed in a predetermined region on the incident surface of the transmission type display device (see figure 4A or 4B; 6A or 6B), and wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements enter the diffusion member.
Yosuke Asai teaches the diffusion member receives light from a plurality of light sources (first and second) at different angles depending on a position of at which each light source is positioned (paragraph 33). 
Yosuke Asai fails to specifically disclose the the first light source element and the plurality of second light source elements being arranged side by side in a first direction  so that the first light source element is arranged between adjacent second light source elements; and a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Igarashi et al teaches a light source unit (2a, 50) including a first light source elements (red) emitting lights of a first luminescent color and a plurality of second light source elements(blue) respectively emitting lights of a second luminescent color different from the first luminescent color, the first light source element and the plurality of second light source elements being arranged side by side in a first direction (see figures 1, 3 and 9) so that the first light source element is arranged between adjacent second light source elements (paragraphs 16-18,60,88); and a transmission type display device(3; paragraph 92,98) that includes an incident surface through which the light emitted from the light source unit and transmitted through the diffusion member (23 or 110) enters, modulates the light with image information by a plurality of color filters(37-emitt RGB), and makes the light emit from an emission surface of the transmission type display device. Thus, Igarashi teaches a illumination source with two different color LED emitters providing light to a transmission type display device that include color filters. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features in a compact display since Igarashi teaches it is known illumination back light configuration for a transmission display with a highly reliable illumination source. 
Yosuke-Asai-Igarashi combination fails to specifically disclose a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED strip corresponds to the design of the diffuser output angular range. Figure 1 illustrates a diffuser designed to provide a diffusing angel greater than incidence angles. Figure 7 also illustrates how the beam overlap. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yosuke Asai-Igarashi combination, as taught by Groneborn et al, to include this feature to provide increased emission cones in a defined field of view. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Diffusive elements provide output light distribution characteristics based on the input light angles and optical design characteristics (grating, roughness) of the diffuser. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 2-5, Yosuke Asai-Igarashi-Groneborn combination teaches the head up display according to claim 1, wherein Yosuke Asai teaches further comprising: at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted (claim 4) or a third display state in which both the first light source element and the second light source element are emitted (see paragraph 45-46, 55).
Additionally, Igarashi teaches using multiple LED illuminations sources (Red and Blue LED’s) simultaneously (claim 2) or alternatively illuminate the transmission display (claims 3 and 4-paragraph 104).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to selectively control power consumption and control illumination source for a display to control brightness and display color.
Regarding claims 7, Yosuke-Asai teaches a heads up display according to claim1, wherein respect to incident angles at which emission lights of a plurality of first and second light source elements enter the diffusion member (114-figure 2). Although Yosuke Asai teaches the diffuser works to smooth the light incident upon it, the Yosuke Asai-Igarashi combination fails to specifically disclose a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent second light source elements enter the diffusion member. 
As discussed above, Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED bar strip corresponds to the design of the diffuser output angular range. Figure 1 illustrates a diffuser designed to provide a diffusing angel greater than incidence angles. Figure 7 also illustrates how the beam overlap. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yosuke Asai-Takahara combination, as taught by Groneborn et al, to include this feature to provide increased emission cones in a defined field of view. 
Again, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Diffusive elements provide output light distribution characteristics based on the input light angles and optical design characteristics (grating, roughness) of the diffuser. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Regarding claim 8, see figure 6A of Yosuke Asai which teaches alternating the light sources. Igarashi teaches including multiple different illumination elements (RED and Blue) instead of a single illumination source (see figures 1, 3 and 9). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to arrange the first and second illumination alternately to provide a mixing balance of different illumination colors to provide more even brightness or shade of colors in the output image. 
Regarding claim 9, see paragraph 36 of Yosuke Asai.
Regarding claim 10, see paragraph 24 of Yosuke Asai.
Regarding claim 11, see figure 2 of Yosuke Asai.
Regarding claim 12, see paragraph 25 of Yosuke Asai.
Regarding claim 14, Yosuke-Asai-Igarashi-Groneborn combination fails to teach the head up display according to claim 1, wherein the second light source element is arranged only in a center of the light source unit in the first direction. Yosuke-Asia teaches the arranging the light sources along the substrate such that individual light elements are coordinated to a left and right side of the emission focal area.  Igarashi teaches including multiple different illumination elements with a RED LED surrounded by Blue LED’s (see figure 1), instead of a single illumination source. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to arrange/design the different light sources to provide an illumination characteristic with one illumination color in the center to provide a desired central illumination of the image. 
Regarding claim 15, see paragraph 40 of Yosuke Asai.
Regarding claim 16,  Igarashi teaches  red and blue LED with a green phosphor to produce white light for the RGB filters in the transmissive display.  Primary additive color illumination is common in color display.  Thus, the Igarashi discloses that the second luminescent color (blue) is a color of the filter (36; paragraph 98) of the spatial light modulator. Although the first luminescent color is not white.  Multiple wavelength light sources used to create visible light, such as light source combinations of white light with another color light source are known combinations. The multiple wavelength light source with a color filter on the spatial modulator is also known to displays. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since producing visible light from multiple wavelengths of light are known in display arts and color filters are commonly included in the display/modulator to transmit light within the color band of the filter and reflect other wavelengths thus ensuring a proportion of the visible of light is transmitted to form a quality color image. 
Regarding claims 17-18, see figure 1 of Yosuke Asai.
Regarding claim  19, see Examiner’s notes in claim 1. Also a red diode (first light source) is between two blue diodes (second light source) in figure 9 of Igarashi; and figure 1 and 8 teaches plurality of first and second light sources. 
Regarding claim 20, see Examiner’s notes in claim 16 and  figure 3 and element 36 of Igarashi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,9-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1,2,6,7, and 8-10 of U.S. Patent No. 10025095. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in  claim 1, 9-13 and 17 of the present application are substantially equivalent to the limitations in claims 1, 2 and 6-10 of the US 10,025,095.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahara (US6992718) teaches a color display; Tao et al (US20140055982) teaches a color display with white light illumination; Infante Gomez Daniel (ES2406205) teaches an illumination system for a HUD with diffuser and reflector; and Hudson et al (US6043937) teaches HUD with diffusor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH